                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

LORENZO D. HOOD,

            Petitioner,

v.                                    Case No: 2:18-cv-346-FtM-29CM
                                        Case No. 2:14-CR-20-FTM-29CM
UNITED STATES OF AMERICA,

            Respondent.



                          OPINION AND ORDER

       This matter comes before the Court on petitioner’s Motion

Under 28 U.S.C. Section 2255 to Vacate, Set Aside or Correct

Sentence by a Person in Federal Custody (Cv. Doc. #1; Cr. Doc.

#327 ) 1 and a supporting Memorandum of Law (Cv. Doc. #2), both

filed on May 17, 2018.        The government filed a Response in

Opposition to Motion (Cv. Doc. #7) on July 3, 2018, and petitioner

filed a Reply (Cv. Doc. #11) on August 13, 2018.    For the reasons

set forth below, petitioner’s motion is denied.

                                 I.

       On March 5, 2014, a federal grand jury in Fort Myers, Florida

returned a five-count Indictment (Cr. Doc. #3), and on May 14,




1The Court will refer to the docket of the civil habeas case as
“Cv. Doc.”, and will refer to the docket of the underlying criminal
case as “Cr. Doc.”
2014, the grand jury returned a nine-count Superseding Indictment

(Cr. Doc. #31) against petitioner Lorenzo D. Hood (petitioner or

Hood) and four other persons.          Petitioner was charged in five

counts of the Superseding Indictment:          (1) conspiracy to possess

with intent to distribute and distribution of cocaine, crack

cocaine, and heroin (Count One); (2) possession with intent to

distribute     and   distribution    of     cocaine   (Count   Five);   (3)

possession with intent to distribute 500 grams or more of cocaine

and a detectable amount of heroin (Count Six); (4) possession with

intent to distribute cocaine (Count Eight); and (5) being a felon

in possession of one or more firearms and ammunition (Count Nine).

     On August 25, 2014, defense counsel filed a Motion for Pre-

Trial Suppression Hearing (Cr. Doc. #103).            After an evidentiary

hearing and a Report and Recommendation (Cr. Doc. #126) by the

magistrate judge, the district court issued an Opinion and Order

(Cr. Doc. #132) on December 10, 2014, overruling petitioner’s

objections, fully adopting the Report and Recommendation, and

denying the motion to suppress.

     On March 20, 2015, a jury found petitioner guilty on all

counts.      (Cr. Doc. #192.)       On September 15, 2015, the Court

sentenced petitioner to 235 months imprisonment as to Counts 1, 5,

6, and 8, and 120 months imprisonment as to Count 9, to be served

concurrently, followed by a term of supervised release.          (Cr. Doc.




                                    - 2 -
#263.)     Judgment (Cr. Doc. #266) was filed on the same day.                      On

April     12,    2017,    the     Eleventh    Circuit      affirmed    petitioner’s

convictions and sentence.            United States v. Lesane, 685 F. App'x

705 (11th Cir. 2017).

     Petitioner’s current motion is undated, but was filed on May

17, 2018.       Since a petitioner “gets the benefit of up to 90 days

between the entry of judgment on direct appeal and the expiration

of the certiorari period,” Kaufmann v. United States, 282 F.3d

1336, 1338 (11th Cir. 2002), the motion was timely filed.                          See

also 28 U.S.C. § 2255(f).

                                             II.

     Petitioner identifies fourteen claims for relief.                   Petitioner

argues    that    trial    counsel      provided   ineffective        assistance    by

failing to:        (1) notify the government that he was willing to

plead guilty; (2) file a motion to dismiss Count One of the

Superseding Indictment based on the statute of limitations; (3)

impeach     Detective      Tice     with     his   prior    suppression      hearing

testimony;       (4)     object    to   Detective     Petaccio’s       lay   opinion

testimony as to identification; (5) object to the aiding and

abetting theory and the corresponding jury instruction; (6) argue

that under the Sentencing Guidelines an individualized finding had

to be made as to the actual drug amount attributable to petitioner;

(7) object to the two-level enhancement for possession of a firearm




                                         - 3 -
under the Sentencing Guidelines; (8) object under the Sentencing

Guidelines to the lack of evidence as to the purity of the cocaine

charged in Count Eight; and (9) object to the petitioner’s criminal

history calculation under the Sentencing Guidelines.

      Petitioner also argues that appellate counsel was ineffective

by failing to:    (1) appeal the enhancement under the Sentencing

Guidelines for being a manager or supervisor; (2) brief the issue

of   the   insufficiency   of   evidence   to   convict   petitioner   of

possession of a firearm; (3) properly brief the insufficiency of

the evidence to convict petitioner under an overall conspiracy in

Count One; and (4) file a timely petition for rehearing and

rehearing en banc.     Petitioner’s final argument is that he is

entitled to a new trial based on the government’s due process

violation for destroying certain drugs after testing.

      A. Evidentiary Hearing

     A district court shall hold an evidentiary hearing on a habeas

petition “unless the motion and the files and records of the case

conclusively show that the prisoner is entitled to no relief. . .

.” 28 U.S.C. § 2255(b).    “[I]f the petitioner alleges facts that,

if true, would entitle him to relief, then the district court

should order an evidentiary hearing and rule on the merits of his

claim.”    Aron v. United States, 291 F.3d 708, 714-15 (11th Cir.

2002) (citation omitted).        However, a “district court is not




                                  - 4 -
required to hold an evidentiary hearing where the petitioner’s

allegations are affirmatively contradicted by the record, or the

claims are patently frivolous.”         Id. at 715. See also Gordon v.

United States, 518 F.3d 1291, 1301 (11th Cir. 2008) (a hearing is

not   necessarily    required   whenever    ineffective    assistance    of

counsel is asserted).      To establish entitlement to an evidentiary

hearing, petitioner must “allege facts that would prove both that

his counsel performed deficiently and that he was prejudiced by

his counsel’s deficient performance.”       Hernandez v. United States,

778 F.3d 1230, 1232-33 (11th Cir. 2015).

      Viewing the facts alleged in the light most favorable to

petitioner, the Court finds that the record establishes that

petitioner is not entitled to relief as to any of his claims.

Therefore, an evidentiary hearing is not required.

      B. Ineffective Assistance of Counsel Standard

      The legal standard for ineffective assistance of counsel

claims in a habeas proceeding is well established.          To prevail on

a claim of ineffective assistance of counsel, a habeas petitioner

must demonstrate both that (1) counsel's performance was deficient

because it fell below an objective standard of reasonableness, and

(2) prejudice resulted because there is a reasonable probability

that,   but   for   the   deficient   performance,   the   result   of   the

proceeding would have been different.       Hinton v. Alabama, 571 U.S.




                                  - 5 -
263, 272 (2014) (citing Strickland v. Washington, 466 U.S. 668,

687, 694 (1984) and Padilla v. Kentucky, 559 U.S. 356, 366 (2010)).

“Because    a   petitioner's      failure      to   show   either     deficient

performance or prejudice is fatal to a Strickland claim, a court

need not address both Strickland prongs if the petitioner fails to

satisfy either of them.”        Kokal v. Sec'y, Dep't of Corr., 623 F.3d

1331, 1344 (11th Cir. 2010) (citations omitted).

     The    proper    measure    of    attorney     performance      is   simply

reasonableness under prevailing professional norms considering all

the circumstances.      Hinton, 571 U.S. at 273 (citations omitted).

“A fair assessment of attorney performance requires that every

effort be made to eliminate the distorting effects of hindsight,

to reconstruct the circumstances of counsel's challenged conduct,

and to evaluate the conduct from counsel's perspective at the

time.”     Strickland, 466 U.S. at 689.             See also Roe v. Flores-

Ortega, 528 U.S. 470, 477 (2000) (the Court looks to facts at the

time of counsel’s conduct).            This judicial scrutiny is highly

deferential, and the Court adheres to a strong presumption that

counsel’s   conduct    falls    within   the    wide   range    of   reasonable

professional assistance.        Strickland, 466 U.S. at 689-90.           To be

objectively unreasonable, the performance must be such that no

competent counsel would have taken the action.                 Rose v. McNeil,

634 F.3d 1224, 1241 (11th Cir. 2011); Hall v. Thomas, 611 F.3d




                                      - 6 -
1259, 1290 (11th Cir. 2010).       Additionally, an attorney is not

ineffective for failing to raise or preserve a meritless issue.

United States v. Winfield, 960 F.2d 970, 974 (11th Cir. 1992);

Ladd v. Jones, 864 F.2d 108, 109-10 (11th Cir. 1989).

     The same deficient performance and prejudice standards apply

to appellate counsel.      Smith v. Robbins, 528 U.S. 259, 285-86

(2000); Roe v. Flores-Ortega, 528 U.S. at 476-77.       If the Court

finds there has been deficient performance, it must examine the

merits of the claim omitted on appeal.    If the omitted claim would

have had a reasonable probability of success on appeal, then the

deficient performance resulted in prejudice.        Joiner v. United

States, 103 F.3d 961, 963 (11th Cir. 1997).     Nonmeritorious claims

which are not raised on direct appeal do not constitute ineffective

assistance of counsel.     Diaz v. Sec’y for the Dep’t of Corr., 402

F.3d 1136, 1144-45 (11th Cir. 2005).

                                 III.

     A. Ineffective Assistance of Trial Counsel Claims

       (1)   Ground One:    Plea Negotiations

     Petitioner’s attorney told petitioner that the government

wanted him to cooperate and would not make a plea offer which did

not include cooperation.      Petitioner asserts that he wanted his

attorney to negotiate a plea agreement, but states he was adamant

about not cooperating.     Petitioner asserts that his attorney never




                                 - 7 -
conveyed    this    information    to   the   government   during   plea

negotiations.      Petitioner therefore proceeded to trial and was

convicted on all counts.          Petitioner argues that there is a

reasonable probability a non-cooperation guilty plea would have

been accepted by both the government and the Court, he would have

received a three-level reduction for acceptance of responsibility,

and his sentence would have been lower.            Petitioner asserts,

therefore, that he received ineffective assistance of counsel

during the plea negotiation process.

     A defendant in a criminal case is entitled to effective

assistance of counsel during plea negotiations. Lafler v. Cooper,

566 U.S. 156, 162 (2012); Missouri v. Frye, 566 U.S. 134, 140-44

(2012).    In this case, it is undisputed that the government would

not offer a plea agreement which did not include cooperation, and

petitioner would not accept a plea offer which did include such

cooperation.    As defense counsel stated,

           Mr. Barclift never extended a plea offer that
           did not include cooperation. Mr. Hood was
           emphatic that he did not wish to plea to any
           of the charges in this case, and that he
           specifically had hired me to go to trial.
           Every time I broached the subject of a plea,
           Mr. Hood would reiterate that statement.
           Nevertheless, I did request of Mr. Barclift
           that he provide an offer I could communicate
           to Mr. Hood that did not include cooperation.
           Mr. Barclift reiterated that any plea offer
           would include cooperation, and that Mr. Hood's
           criminal record did not suggest any other
           offer was appropriate.




                                  - 8 -
(Cv. Doc. #7, p. 8.)         The record establishes the government’s

consistent refusal to make a plea agreement without cooperation.

The only guilty plea in the case, by defendant Walter J. Campbell,

who was not called as a government witness, was to all counts

against him without the benefit of a plea agreement.           (Cr. Doc.

#168.)

     It is clear that under the circumstances of this case there

was not going to be a plea offer from the government without a

cooperation requirement, and petitioner concedes he would not have

accepted   any   offer   that    required   cooperation.   There   was   no

ineffective assistance of counsel in the plea negotiations or

prejudice to petitioner, just an inability of the parties to agree

on the terms of a plea agreement.        The motion is denied as to this

claim.

         (2)   Ground Two:      Failure to File Motion to Dismiss

     Petitioner argues that his counsel should have filed a motion

to dismiss Count One of the Superseding Indictment based on the

five-year statute of limitations.            Petitioner argues that if

counsel had properly reviewed the discovery material, he would

have known to file such a motion.       Additionally, petitioner points

to the following portion of the government’s closing arguments as

proof that the conspiracy took place in 2004:

           You'll also recall that Nicholas Herman told
           you that when he first started dealing with




                                    - 9 -
           Lorenzo Hood, that he would make contact with
           Mr. Hood by phone, and go to a residence behind
           the flea market and pick up still small
           amounts of cocaine, and ultimately he started
           getting heroin as well, but that on occasion,
           Mr. Hood would have somebody else actually
           deliver the cocaine to him. Now, that's an
           unnamed person. We don't know who that is. But
           that dates back to '04/'05.

           So that's the reason that the conspiracy as
           charged reaches back that far in time. There's
           evidence of conspiratorial activity.

(Cr. Doc. #280, p. 13.)        Petitioner argues that the conspiracy

with the “unnamed person” took place on or about 2004, but was not

a continuing offense, and as such it did not extend the statute of

limitations.

     The Superseding Indictment was returned on May 14, 2014. In

Count One of the Superseding Indictment (Cr. Doc. #31), the grand

jury charged a conspiracy “[f]rom in or about 2004, to in or about

the fall of 2013” in violation of 21 U.S.C. § 841(a)(1), §

841(b)(1)(C), and § 846.       A person may not be prosecuted or tried

“unless the indictment is found or the information is instituted

within   five   years   next   after   such   offense   shall   have   been

committed.”     18 U.S.C. § 3282(a).    Thus, the conspiracy charge in

this case is timely if the conspiracy continued to May 14, 2009,

five years before the Superseding Indictment was filed. 1


1 Because it does not affect the outcome, the Court need not decide
whether the five years should be measured from the date of the
original Indictment (March 5, 2014) or the date of the Superseding




                                  - 10 -
     In a § 846 conspiracy

          [t]he government satisfies the requirements of
          the statute of limitations for a non-overt act
          conspiracy if it alleges and proves that the
          conspiracy continued into the limitations
          period.    United States v. Arnold, 117 F.3d
          1308, 1313 (11th Cir. 1997). The government
          only   has   to   show,   either   directly or
          circumstantially, that a conspiracy existed;
          that the defendant knew of the conspiracy; and
          that with knowledge, the defendant became a
          part of the conspiracy. Id. A conspiracy is
          deemed to have continued as long as the
          purposes of the conspiracy have neither been
          abandoned nor accomplished and the defendant
          has not made an affirmative showing that the
          conspiracy has terminated. United States v.
          Gonzalez, 921 F.2d 1530, 1548 (11th Cir. 1991)
          (citing Coia, 719 F.2d at 1124). A defendant
          can overcome this presumption of continued
          participation    only   by   showing   that he
          affirmatively withdrew from the conspiracy or
          that the final act in furtherance of the
          conspiracy has occurred. Reed, 980 F.2d at
          1584.

United States v. Harriston, 329 F.3d 779, 783 (11th Cir. 2003).

The issue therefore is whether the charged conspiracy continued to

within five years of the filing of the Superseding Indictment,

i.e., continued through at least to May 14, 2009.

     The jury was instructed on multiple conspiracies (Cr. Doc.

#280, pp. 75-77), and by its verdict found petitioner guilty of a

single conspiracy (Cr. Doc. #192).   The evidence clearly supported

the jury’s finding of a single conspiracy which existed well into




Indictment.




                              - 11 -
the statute of limitations period, as is evident from the summary

of the facts in United States v. Lesane, 685 F. App’x 705, 707-12

(11th Cir. 2017).      Evidence showed that Bobby Lesane and Maury

Morris became involved in the conspiracy in 2013 when activities

reached 6226 Demery Circle.        In Count 6, petitioner was charged

with and convicted of a substantive offense for activities in 2013

at this same address.       (Id., pp. 13, 17-18.)     Petitioner does not

specifically argue that he withdrew at any time, and no evidence

supports a withdrawal from or termination of the conspiracy.

      The record establishes that there was no factual basis for a

motion to dismiss based on the statute of limitations.            Therefore,

counsel was not deficient by failing to file a motion that had no

merit, and there was no prejudice to petitioner.             The motion is

denied as to this claim.

        (3)    Ground Three:    Failure To Impeach Detective Tice

      Petitioner argues that defense counsel allowed Detective Tice

to   testify   at   trial   without   impeaching    him   with    his   prior

inconsistent    suppression    hearing   testimony.       This,   petitioner

asserts, constituted ineffective assistance of counsel.

      On October 29, 2013, Detective Tice took part in the execution

of a search warrant on the residence at 1606 Hibiscus Avenue 2,


2 Testimony refers to the address as 1606 Hibiscus Avenue, however
the Presentence Report uses 1606 Hibiscus Drive.        The Court
references both Avenue and Drive herein for the 1606 Hibiscus




                                  - 12 -
during which he took a number of photographs.       Detective Tice

testified at the October 7, 2014 suppression hearing that after

all the photographs were taken, several tests were conducted on

various individual items depicted in the photographs.       Detective

Tice, however, did not have the items individually marked on what

tested positive and what did not.    (Cr. Doc. #300 p. 22.)    As to

the photograph depicted in Exhibit 4G, Detective Tice testified:

          A. 4G is a -- it's a box like a Pop-Tart box
          that was just sitting with the top open; and
          there's a bag of what appeared to be narcotics
          or a cutting agent at the time. All you could
          see was a plastic baggie tied up top with some
          white powder substance inside.

          Q. And that was ultimately determined not to
          be a controlled substance?

          A. I believe so, it was.

          Q. And you would therefore conclude that it is
          something else?

          A. Definitely with my training and with what
          I've done with Lee County Sheriff's Office,
          that is definitely used for a cutting agent.

(Cr. Doc. #300, p. 25.)   At trial on October 8, 2015, Detective

Tice again testified regarding the Pop-Tart box depicted in a

photograph:

          Q Deputy Tice, from your perspective, what is
          this?

          A That is a Pop-Tart box that was located on
          the left side of the bed in the master bedroom,


address depending on the source.




                              - 13 -
             with a bag of white powder inside that later
             tested for cocaine.

(Cr. Doc. #276, p. 34.)     Ronald Ralls, evidence manager of the Lee

County Sheriff’s Department testified that he sent evidence seized

from 1606 Hibiscus Avenue to the FDLE for processing, including

the cocaine from the Pop-Tart box.          (Id., p. 108-111.)   On cross-

examination,    counsel   for    petitioner   questioned   Detective   Tice

about the location of the Pop-Tart box, and whether the box had

since been destroyed.           (Id., pp. 51, 55.)      Defense counsel,

however, did not impeach Detective Tice with his suppression

hearing testimony that he believed the substance was cutting agent.

     Petitioner argues that counsel should have impeached Tice

with his prior inconsistent testimony.           The government responds

that such impeachment would not have been “sound trial strategy”

in light of laboratory results that confirmed the presence of

cocaine. 3




3 Petitioner also argues that he had discovered a testing kit at
the residence after he was released from state custody, which he
gave to his girlfriend, who in turn gave it to his attorney.
Petitioner asserts counsel should have impeached Detective Tice
with the testing kit to show that Detective Tice did indeed test
the substance.    Even apart from the obvious chain of custody
issues, finding a testing kit at the residence would not have
impeached Detective Tice’s prior testimony.    The kit would not
have established that Detective Tice did any testing, and he
testified that other officers had tested a number of items.
Defense counsel was not ineffective for failing to pursue this
avenue.




                                   - 14 -
     Counsel was not deficient for failing to confront Detective

Tice with his suppression hearing testimony.                        It is not clear that

there   was      a    material    inconsistency            in    the    testimony,      since

Detective     Tice      simply    testified          to   what    he    believed     was     the

situation as of the date of the suppression hearing.                            To identify

the alleged inconsistency would have emphasized the fact that the

substance was indeed cocaine, not just a cutting agent as Detective

Tice originally believed.                Petitioner concedes the FDLE report

identified       the    substance       as    cocaine.          (Cv.    Doc.   #8,     p.    8.)

Further,    in       light   of   the    overwhelming           evidence,      there    is    no

prejudice from the failure to elicit such minimal impeachment.

Petitioner has failed to establish any deficient performance or

prejudice, and the claim is denied.

        (4)      Ground Four: Det. Petaccio’s Identification Testimony

     Petitioner         argues     that       counsel      should      have    objected       to

Detective Candice Petaccio’s lay opinion that petitioner was one

of the persons depicted in surveillance videos introduced by the

government.          Petitioner argues that the opinion was not based on

first-hand       observation      or     a    familiarity        with    petitioner,         and

therefore     was      inadmissible          under    Rule      701,   Federal     Rules     of

Evidence.     Petitioner argues the court would have sustained an

objection if one had been made, and therefore counsel provided

ineffective assistance by failing to object.




                                             - 15 -
     A video surveillance system was installed at 6226 Demery

Circle, one of the houses from which defendants sold drugs.                  When

a search warrant was executed on the premises on September 9, 2013,

officers seized two weeks’ worth of video surveillance tapes which

showed, among other things, various defendants selling drugs.

(Cr. Doc. #279, pp. 36-37.)           Detective Petaccio was the co-case

agent (id., p. 30) who had watched 336 hours of the four-camera

views to transfer clips and record what was playing on the DVR.

(Id., p. 39.)            Detective Petaccio identified various exhibits

related to the surveillance system and its resulting videos and

her efforts to produce exhibits reflecting a sample of the drug

activity.        (Id., pp. 36-48.)         For example, Exhibit 12B covers

activity on Day 8 of people coming and going from the residence

and purchasing drugs.           (Id., p. 42.)       Exhibit 12C1 was a still

photo made from the videos showing Lorenzo Hood (id., p. 45), while

Exhibit    33D    was    a   representative   sample   of   the    videos    which

captured     petitioner       conducting    “what   appears   to    be   a   drug

transaction at the back door.”           (Id., pp. 46-47.)    When questioned

by counsel for petitioner regarding the identification, Detective

Petaccio stated that the identification was done by her and others

working for her.         (Id., p. 47.)     The Exhibit was admitted without

objection.       (Id.)




                                     - 16 -
      Under Rule 701, lay witness testimony in form of an opinion

is limited to one that is “rationally based on the witness’s

perception.”      Fed. R. Evid. 701.    “Opinions by lay witnesses must

be derived from personal knowledge or experience.”                 Williams v.

Mosaic Fertilizer, LLC, 889 F.3d 1239, 1250 (11th Cir. 2018).

Identification based on observations related to the case, or

familiarity with a defendant, is appropriate.               United States v.

Knowles, 889 F.3d 1251, 1257 (11th Cir. 2018).                   “The ultimate

decision as to the admissibility of lay opinion testimony is

committed to the sound discretion of the district court and will

not be overturned on appeal unless there is a clear abuse of

discretion.”      United States v. Pierce, 136 F.3d 770, 773 (11th

Cir. 1998)(citation omitted).

      Detective    Petaccio    testified    she   had     over   eight     years’

experience investigating drug dealers, with four years as a member

of the DEA Task Force.     (Cr. Doc. #279, pp. 30-31.)           In this case,

Detective     Petaccio   was    the    co-case    agent     on    the     lengthy

investigation, and she reviewed hundreds of hours of surveillance

videos covering a two week period.          Agent Petaccio testified as

to the content of the exhibits and demonstrated a certainty as to

the   identification     of    each    of   the    defendants,          including

petitioner.    The identification was based on her observation and

familiarity with the case, defendants, and the testimony discussed




                                  - 17 -
criminal activity seen on the surveillance.          The jury was provided

an   instruction    as    to   factors    to   consider      when   evaluating

identification testimony.         (Cr. Doc. #188, p. 8.)

     The failure to object to Detective Petaccio’s identification

was not deficient performance, and an objection would not have

been sustained.      Because there was no ineffective assistance of

counsel, the motion is denied.

        (5)   Ground Five: Aiding and Abetting

     Petitioner argues that the Superseding Indictment did not

place him on notice of the government’s aiding and abetting theory

because there was no allegation he aided and abetted other members

of the conspiracy.         Petitioner argues that counsel therefore

should have objected to the government presenting the aiding and

abetting theory to the jury and the corresponding jury instruction.

Finally, Petitioner argues there is no evidence the grand jury

returned the Indictment based on the “element” of aiding and

abetting.

     There    was   no   aiding    and   abetting   theory    argued   by   the

government as to the conspiracy count.               The substantive drug

charges against petitioner in the Superseding Indictment were

Counts Five, Six, and Eight, all of which referenced an aiding and

abetting theory by citing 18 U.S.C. § 2.            (Cr. Doc. #31, pp. 3-




                                    - 18 -
5.) 4   Aiding and abetting is not a separate crime or element of a

crime.        “Rather, it merely permits one who aids and abets the

commission of a crime to be punished as a principal. [ ] An

individual, therefore, may be indicted as a principal for the

commission of a substantive crime and convicted upon evidence that

he or she aided and abetted only.”              United States v. Walser, 3

F.3d     380,    388    (11th   Cir.   1993)(citations      omitted).     Here,

petitioner was placed on notice of the aiding and abetting theory

as to the substantive drug offenses in the Superseding Indictment,

and     the    jury    was   given   the   Eleventh   Circuit   pattern   jury

instruction regarding aiding and abetting.               (Cr. Doc. #280, pp.

79-80.)       There was no legal basis for counsel to object to either

an aiding and abetting theory or the aiding and abetting jury

instruction.          Because there was no basis for counsel to assert

such objections, there was no ineffective assistance of counsel.

This claim is denied.

          (6)    Ground Six:     Individualized Drug Calculation

        Petitioner argues that his base offense level under the

Sentencing Guidelines was improperly calculated because he should

have     only    been    held   responsible     for   the   amount   of   drugs



4 Section 2 provides that “[w]hoever commits an offense against
the United States or aids, abets, counsels, commands, induces or
procures its commission, is punishable as a principal.” 18 U.S.C.
§ 2(a).




                                       - 19 -
attributable   to    him,   not   the   entire   amount   of   drugs   in   the

conspiracy.    Petitioner asserts his attorney should have objected

to this error, and had he done so the sentence would have been

lower. 5

       Petitioner, and each defendant, had a separate Verdict Form.

See Cr. Doc. #192.       As to Count One, the jury found petitioner

guilty of a conspiracy involving cocaine, crack cocaine, and

heroin, and found that the quantity of crack cocaine was not 28

grams or more.      In Count Six, the jury found petitioner guilty of

possession with intent to distribute 500 or more grams of cocaine.

       The Presentence Report (PSR) (Cr. Doc. #225) calculated the

base offense level for petitioner under USSG § 2D1.1.                  (Id., ¶

74.)    After summarizing the evidence, the PSR concluded:

            In this case, Lorenzo Hood was historically
            involved in the distribution of drugs since at
            least 2005, as verified through confidential
            sources. He is conservatively accountable for
            at least 1.8 kilograms of cocaine, 26.09 grams
            of heroin, 16.28 grams of cocaine base, “crack
            cocaine,” seven grams of Roxicodone and 3
            grams of marijuana. Lorenzo Hood’s role in
            this conspiracy was that of a leader over the
            organization. He made the decisions, obtained
            the supply, and maintained the premises where
            drugs were distributed. Lorenzo Hood was
            additionally found to possess weapons during
            the drug distribution activities at 1606
            Hibiscus Avenue in Lehigh Acres, Florida.



5 Petitioner also includes discussion of drug purity in this
ground, but this issue is addressed in Ground Nine.




                                   - 20 -
(Cr. Doc. #225, ¶64) (emphasis omitted).        Based upon these amounts

of   cocaine,   heroin,   and   crack   cocaine,   the   PSR    determined

petitioner’s Base Offense Level was 26.         (Cr. Doc. #264, ¶ 74.)

Counsel did not have any factual objections to the presentence

report because “[m]ost of it is taken directly from the trial.”

(Cr. Doc. #296, p. 5.)    The Court adopted this calculation.

     The Eleventh Circuit has recently summarized the process for

calculation an amount of drugs attributable to a defendant:

           When the amount of the drugs [actually] seized
           does not reflect the scale of the offense, the
           district court [instead] must approximate the
           drug quantity attributable to the defendant.
           [ ] In doing so, it may rely on evidence
           demonstrating the average frequency and amount
           of a defendant’s drug sales over a given
           period of time.    [ ] This determination may
           be based on fair, accurate, and conservative
           estimates of the drug quantity attributable to
           a defendant, but it cannot be based on
           calculations of drug quantities that are
           merely speculative. [ ] Relevant here, when a
           district court sentences a member of a
           “jointly undertaken criminal activity,” it may
           consider the conduct of “others that was . .
           . in furtherance of the jointly undertaken
           criminal     activity”     and     “reasonably
           foreseeable in connection with that criminal
           activity.” U.S.S.G. § 1B1.3 cmt. n.2. This
           analysis requires the district court to first
           determine the scope of the criminal activity
           the particular defendant agreed to jointly
           undertake.

United   States   v.   Dixon,   901     F.3d   1322,   1349    (11th   Cir.

2018)(internal citations omitted).        This is exactly what the PSR

did, and there was no ground for a viable objection by defense




                                 - 21 -
counsel.         Petitioner   has       not   established   any     ineffective

assistance of counsel, and this claim is therefore denied.

          (7)    Ground Seven: Failure to Object to Firearm Enhancement

     Petitioner argues that counsel should have objected to the

two-level enhancement for possession of a firearm during a drug

trafficking offense.       This would have required the government to

prove by a preponderance of the evidence that the firearm found in

the closet of the Lehigh Acres residence was related to the drug

trafficking crime.       Petitioner asserts there was no evidence to

support such an enhancement, resulting in a reasonable probability

that the Court would have sustained an objection.                 (Cv. Doc. #2,

p. 14.)

     The PSR reflects that petitioner was in possession of drugs,

firearms, ammunition and drug paraphernalia at 1606 Hibiscus Drive

in Lehigh Acres when a search warrant was executed.                  (Cr. Doc.

#264, ¶ 75.)      The PSR applied a two level increase for possession

of a dangerous weapon under U.S. Sentencing Guidelines Manual §

2D1.1(b)((1).         (Id.)       The     guideline   for   drug-trafficking

offenses, § 2D1.1, provides for a two-level increase to the offense

level     when   “a   dangerous     weapon     (including   a     firearm)   was

possessed.” U.S. Sentencing Guidelines Manual § 2D1.1(b)(1).

     To justify this sentencing enhancement, “[t]he government

bears the initial burden of showing, by a preponderance of the




                                     - 22 -
evidence, that a firearm was ‘present’ at the site of the charged

conduct   or   that   the   defendant   possessed   it    during   conduct

associated with the offense of conviction.” United States v.

George, 872 F.3d 1197, 1204 (11th Cir. 2017).            This requires a

showing “that the firearm had some purpose or effect with respect

to the drug trafficking crime; its presence or involvement cannot

be the result of accident or coincidence.” Id. (citation omitted).

After the government meets its initial burden, the burden shifts

to the defendant to “establish that a connection between the weapon

and the offense was clearly improbable.” Id. (citation omitted);

see U.S. Sentencing Guidelines Manual § 2D1.1, cmt. n.11(A).

Failure to produce such evidence permits a district court to apply

the enhancement without committing clear error. United States v.

Hall, 46 F.3d 62, 64 (11th Cir. 1995).

     The Eleventh Circuit has held that “proximity between guns

and drugs, without more, is sufficient to meet the government’s

initial burden under § 2D1.1(b)(1).” United States v. Carillo-

Ayala, 713 F.3d 82, 91 (11th Cir. 2013).        Further, a weapon may

be “present” at the site of the charged conduct regardless of

whether it is in the same room where the offense conduct occurred,

as long as it is at the same general location.           United States v.

Trujillo, 146 F.3d 838, 847 (11th Cir. 1998) (holding that a weapon

was “present” for the purposes of the § 2D1.1(b)(1) enhancement




                                 - 23 -
where the firearm was in the office of a warehouse, and the cocaine

was found in and around the warehouse); United States v. Hall, 46

F.3d 62, 63 (11th Cir. 1995) (upholding the enhancement where “the

handgun was in the same room with objects ordinarily associated

with the drug trade: scales, a ziplock bag containing cocaine

residue, and a large amount of cash.”); George, 872 F.3d at 1204–

05 (upholding the enhancement where the weapon was found at the

front desk of a barbershop, while the offense conduct occurred in

a back room).

     Petitioner’s     driver’s    license   lists   the   Hibiscus   Drive

address as his primary residence.           (Cr. Doc. #264, ¶ 53.)      On

October 29, 2013, the United States Marshal’s Office breached the

front door and apprehended petitioner as he walked from the south

master bedroom.   (Id., ¶ 54.)     In clear view, in the kitchen, were

baggies and measuring cups with white residue, and a digital scale.

In the office was a machine gun style rifle with a matching scope

(DPMS, Model LR-308, .307 Caliber Rifle).        Inside the south master

bedroom,   officers    observed    a   baggie   containing   cocaine   and

utensils with cocaine residue on a dresser.               (Id., ¶ 55-56.)

     After these items were observed in plain view, a search

warrant was obtained and the following items were seized:

     1. 154.2 Grams of Cocaine from the Master Bedroom

     2. Remington, Model 870, 20 Gauge Shotgun




                                  - 24 -
       3. Ruger, Model SR-556, 5.56mm Caliber Rifle

       4. DPMS, Model LR-308, .308 Caliber Rifle

       5. Maverick Arms, Model 88, 12 Gauge Shotgun

       6. Mossberg, Model 500, 12 Gauge Shotgun

       7. Marlin, Model 60, .22 Caliber Rifle

       8. 20 Rounds Winchester, 7.62 mm Caliber Ammunition

       9. 14 Rounds of Hornady, .223 Remington Caliber Ammunition

       10.    7 Rounds of Tulammo, .223 Remington Caliber Ammunition

       11.    1 Round of G.F.L., .223 Remington Caliber Ammunition

(Id., ¶ 57.)

       Considering that both a quantity of cocaine and weapons were

found in the same home, there was no reasonable objection that

counsel      could   have   made   against    the   two-level   increase   for

possession      of   a   dangerous    weapon.        The   evidence   clearly

established that the government satisfied its burden, and that

there was a very likely connection between the weapons and the

offense.      Counsel was not deficient for failing to argue against

this two level increase since any such argument would be meritless.

The motion is denied on this issue.

          (8)   Ground Eight 6: Criminal History Calculation

       Section 4A1.1 of the Sentencing Guidelines sets forth the

number of criminal history points to assign to certain prior


6   The Petition contains two Ground Eights, so the Court’s numbering




                                     - 25 -
convictions based on a variety of factors, including the length of

imprisonment imposed. U.S. Sentencing Guidelines Manual § 4A1.1.

The relevant portion provides:

          The total points from subsections (a) through
          (e) determine the criminal history category in
          the Sentencing Table in Chapter Five, Part A.

          (a) Add 3 points for each prior sentence of
          imprisonment exceeding one year and one month.

          (b) Add 2 points for each prior sentence of
          imprisonment of at least sixty days not
          counted in (a).

          (c) Add 1 point for each prior sentence not
          counted in (a) or (b), up to a total of 4
          points for this subsection.

          . . . .

U.S. Sentencing Guidelines Manual § 4A1.1.

     Petitioner     raises   two    claims   in   connection   with   the

calculation of his criminal history points.           Petitioner argues

that he should not have been assigned three criminal history points

for each of three sets of convictions (PSR ¶¶ 95, 99, 100) since

they had been consolidated for sentencing and he was sentenced to

concurrent terms of imprisonment.      Additionally, petitioner argues

he should not have been assigned two points as to each conviction

in paragraphs 101 and 103 of the PSR because the length of the

actual sentences did not qualify for the points.        Because counsel




hereafter will differ by one digit from petitioner’s.




                                   - 26 -
did   not   object,   petitioner    asserts      he   received   ineffective

assistance.

      (a)    Scoring of Concurrent Sentences

      In three of his prior cases, Petitioner was arrested on

separate dates for offenses committed on separate dates, but was

ultimately sentenced to concurrent terms of imprisonment at a

single sentencing proceeding.        Specifically, petitioner received

three criminal history points for each of the following three sets

of convictions:

        •   On or about January 7, 2002, petitioner was found with

            an ATV that had been reported stolen from a dealership.

            Petitioner   was   arrested     on    January   7,   2003.   On

            September 7, 2005, in Docket No. 03CF86, petitioner

            pleaded nolo contendere to grand theft and was sentenced

            to 24 months of prison, with 244 days credit for time

            served.   (Cr. Doc. #264, ¶ 95.)

        •   On or about June 29, 2003, petitioner was arrested after

            a traffic stop in which petitioner sped off, abandoned

            the vehicle and fled on foot.        On September 7, 2005, in

            Docket No. 03CF3449, petitioner pleaded nolo contendere

            to fleeing or attempting to elude an officer, driving

            with a suspended license, and resisting or obstructing

            an officer without violence.         Petitioner was sentenced




                                   - 27 -
           on   September   7,   2005   to   concurrent   24   month   terms

           imprisonment, and sentenced to 224 days of time served

           as to the third count.       (Id., ¶ 99.)

       •   On or about August 12, 2003, petitioner was arrested

           after an attempted traffic stop where petitioner failed

           to stop and drove recklessly for an eleven mile chase,

           resulting in the vehicle rolling over and ending up in

           a ditch.   On September 7, 2005, in Docket No. 03CF4013,

           petitioner pleaded nolo contendere to aggravated assault

           of an officer or firefighter and aggravated fleeing or

           eluding, and was sentenced to concurrent terms of 24

           months imprisonment.     (Id., ¶ 100.)

Petitioner argues that because these three cases were consolidated

for sentencing and concurrent sentences were imposed, they should

not have been separately scored and his attorney should have

objected at sentencing.

     The Court is to “[a]dd 3 points for each prior sentence of

imprisonment exceeding one year and one month.”           U.S. Sentencing

Guidelines Manual § 4A1.1(a).      A “prior sentence” is “any sentence

previously imposed upon adjudication of guilt, whether by guilty

plea, trial, or plea of nolo contendere, for conduct not part of

the instant offense.”       U.S.S.G. 4A1.2(a)(1).      “If the defendant

has multiple prior sentences, [the Court must] determine whether




                                  - 28 -
those sentences are counted separately or treated as a single

sentence.”   U.S. Sentencing Guidelines Manual § 4A1.2(a)(2).   The

following rules apply:

          Prior sentences always are counted separately
          if the sentences were imposed for offenses
          that were separated by an intervening arrest
          (i.e., the defendant is arrested for the first
          offense prior to committing the second
          offense). If there is no intervening arrest,
          prior sentences are counted separately unless
          (A) the sentences resulted from offenses
          contained in the same charging instrument; or
          (B) the sentences were imposed on the same
          day. Treat any prior sentence covered by (A)
          or (B) as a single sentence. See also §
          4A1.1(e).

U.S. Sentencing Guidelines Manual § 4A1.2(a)(2).    “An intervening

arrest is one that comes in between the commission of the first

criminal act and the second.”     United States v. Wright, 862 F.3d

1265, 1281 (11th Cir. 2017).

     As set forth above, the PSR established that defendant was

arrest for the first set of offenses prior to committing the second

set of offenses, which was prior to his commission of the third

set of offenses.    Therefore, all three sets of convictions are

counted separately.      The fact that the sentences were imposed

concurrently on the same day does not change this result.   Wright,

862 F.3d at 1281; United States v. Delaney, 639 F. App’x 592, 597

(11th Cir. 2016) (“Because the sentences were separated by an

intervening arrest, it is immaterial that the sentences were




                                - 29 -
imposed on the same day.”)       Because counsel had no valid basis to

object, there was no ineffective assistance of counsel and this

component of the claim is denied.

     (b)   Erroneous Scoring of Criminal History Points

     Petitioner asserts that he received ineffective assistance of

counsel when his attorney failed to object to the scoring on two

of his other prior convictions.

       •   On May 10, 2004, petitioner was arrested for driving on

           a revoked license.        On June 30, 2004, petitioner entered

           a plea of nolo contendere, and was placed on 18 months

           of probation.      After several violations, probation was

           revoked on March 10, 2006, and petition was sentenced to

           1 year and 1 day of prison with 188 days of time served.

           (Id., ¶ 101.)         Petitioner was assessed two criminal

           history points.

       •   On   December   21,      2007,   petitioner       was    arrested   for

           driving   while    license       suspended       habitual   offender,

           possession of marijuana under 20 grams, and possession

           of cocaine.     On April 3, 2008, petitioner pleaded nolo

           contendere    to   the    driving   with     a    suspended   license

           habitual offender and was sentenced to 90 days with

           credit for 31 days of time served.                      (Id., ¶ 103.)

           Petitioner was assessed two criminal history points.




                                    - 30 -
Petitioner asserts that his attorney was ineffective by failing to

object to the two points for each conviction because he did not

receive    a     sentence    of     more    than        one   year    and    one     month

imprisonment.

     Under § 4A1.1(b), two points are added for each prior sentence

of imprisonment of at least 60 days but not more than one year and

one month. U.S. Sentencing Guidelines Manual § 4A1.1(b).                           Both of

these convictions qualify, and there was no basis for defense

counsel to object to this aspect of the criminal history scoring.

This portion of the claim is denied.

          (9)    Ground Nine:       Failure to Object to Drug Purity

     Petitioner      argues       that    his   attorney       provided      ineffective

assistance by failing to object to the purity of the substance in

Count    Eight.      Petitioner          asserts   that       the    Court    improperly

included the weight of the cutting agent in determining the amount

of cocaine involved in Count Eight, and an objection would have

resulted in a lower sentence.

     In Count Eight, petitioner was charged with possession with

intent    to    distribute    a     quantity       of    a    mixture   or     substance

containing a detectable amount of cocaine on or about October 29,

2013.     Petitioner was arrested at the Hibiscus Avenue address

where a quantity of suspected cocaine was found in the master

bedroom.        (Cr. Doc. #277, p. 194.)                A Senior Crime Laboratory




                                         - 31 -
Analyst with the Florida Department of Law Enforcement testified

the net weight of the cocaine was 131.98 grams, plus or minus 0.24

grams.    (Cr. Doc. #277, pp. 193-97.)          It is undisputed that the

FDLE lab report for the cocaine charged in Count Eight did not

distinguish the number of grams of cocaine from the number of grams

of cutting agent, but simply combined the weight.               The substance

was thereafter destroyed.       According to the PSR, the drug counts

(Counts   One,   Five,   Six,   Eight,    and   Nine)    were   grouped   under

Sentencing Guidelines, and the base offense level was calculated

based upon 1.8 kilograms of cocaine and less quantities of heroin

and crack cocaine.       (Id. ¶¶ 73-74.)        Petitioner was assigned a

Base Offense Level of 26 based on the presence of at least 400

kilograms but less than 700 kilograms of marijuana under the Drug

Quantity Table, U.S. Sentencing Guidelines Manual § 2D1.1(c).

(Cr. Doc. #264, ¶ 74.)

     Petitioner    argues   that    the    Court   had    an    obligation   to

determine the sentence based on the “marketable” amount of cocaine,

which could not be done as to Count Eight because cutting agents

cannot be included in the calculation of the amount of cocaine.

Petitioner asserts that the failure of his attorney to object on

this basis constituted ineffective assistance of counsel.

     Section 2D1.1(c) of the United States Sentencing Guidelines

sets out base offense levels keyed to drug quantities. It uses the




                                   - 32 -
same “mixture or substance” language from 21 U.S.C. § 841(b),

setting a defendant's base offense level based on “the entire

weight of any mixture or substance containing a detectable amount

of the controlled substance.” U.S. Sentencing Guidelines Manual §

2D1.1(c) cmt. n.1.

     The law in the Eleventh Circuit is clear that an unusable

component of a substance is not included in the weight, but a

cutting agent is included in the weight of the substance.             United

States v. Rolande-Gabriel, 938 F.2d 1231, 1238 (11th Cir. 1991)

(weight    of   an   unusable   liquid   mixture    is   not   included,   but

“appellant should have been sentenced based on the 72.2 grams of

usable powder consisting of cutting agent and cocaine base.”

(emphasis added)).      See Griffith v. United States, 871 F.3d 1321,

1330-36 (11th Cir. 2017)(citing cases).            Since there was no basis

for an objection, there was no ineffective assistance of counsel,

and this ground is denied.

     Additionally, any error as to the amount of cocaine in Count

Eight was harmless since the inclusion of the amount did not affect

the Sentencing Guidelines calculation of the base offense level.

     B. Ineffective Assistance of Appellate Counsel

          (1)   Ground Ten:     Failing to Appeal Role in Offense Error

     Petitioner argues that appellate counsel erred by failing to

argue that the district court erred in finding that he was a




                                    - 33 -
manager or supervisor, an issue preserved in the district court.

Petitioner argues that the government failed to establish his role

by a preponderance of evidence since it was based on the testimony

of a jailhouse informant and two confidential informants, which

was not sufficient to show he was a manager or supervisor.

     At sentencing, counsel successfully argued against petitioner

being enhanced as a leader or organizer.   The Court stated:

          . . . In my view, what the government has
          established, looking at Application Note 2, is
          a situation where the defendant, by a
          preponderance of the evidence, was at least
          someone who had management responsibilities
          over property, assets, or the activities of
          the criminal organization.

          I find that the government has shown that the
          defendant was a manager or supervisor by at
          least a preponderance of the evidence, but I'm
          not convinced that the government has shown by
          a preponderance that the defendant was an
          organizer or leader. So, under Section
          3B1.1(b), the Court will assess three levels
          instead of the four levels.

(Cr. Doc. #296, p. 36.)

     The Court’s adjustment for role is a factual finding that

would have been reviewed on direct appeal for clear error.     United

States v. Phillips, 287 F.3d 1053, 1055 (11th Cir. 2002).          “A

finding is clearly erroneous when although there is evidence to

support it, the reviewing court on the entire evidence is left

with the definite and firm conviction that a mistake has been

committed.”   United States v. Badio, 178 F. App'x 933, 934 (11th




                              - 34 -
Cir. 2006) (quoting Anderson v. City of Bessemer City, N.C., 470

U.S. 564, 573-74 (1985)).      There was ample evidence presented at

trial before the Court to support the role enhancement.           The Court

of Appeals would not have found an error in this factual finding

even if raised. “[A]ppellate counsel who files a merits brief need

not (and should not) raise every nonfrivolous claim, but rather

may select from among them in order to maximize the likelihood of

success on appeal.”     Smith v. Robbins, 528 U.S. 259, 288 (2000)

(citing Jones v. Barnes, 463 U.S. 745 (1983)).           Appellate counsel

was not deficient for failing to raise this issue.

       (2)   Ground Eleven:     Sufficiency of Evidence of Count Nine

     Count   Nine   charged   that   on   or    about   October   29,   2013,

petitioner, having been convicted of more than nine prior felony

offenses, knowingly possessed one or more firearms and ammunition

in and affecting interstate commerce.          (Cr. Doc. #31.)    Count Nine

identified three shotguns, three rifles, and forty-two rounds of

various brands of ammunition.

     Petitioner asserts that the government must prove that he

actually knowingly possessed the firearm alleged in Count Nine.

Petitioner argues that seizing the firearm or ammunition from the

closet of a bedroom does not prove he actually possessed the

firearm, and therefore the government failed to establish the

necessary elements beyond a reasonable doubt.            Petitioner argues




                                 - 35 -
that appellate counsel was obligated to raise this issue.        (Cv.

Doc. #2, p. 20.)

     Defendant need not physically possess the firearm in order to

be found guilty.     The jury was instructed as follows with regard

to possession:

             The   law   recognizes   several    kinds   of
             possession.   A   person  may    have   actual
             possession, constructive possession, sole
             possession, or joint possession.

             “Actual possession” of a thing occurs if a
             person knowingly has direct physical control
             of it.

             “Constructive possession” of a thing occurs if
             a person doesn’t have actual possession of it,
             but has both the power and the intention to
             take control over it later.

             “Sole possession” of a thing occurs       if   a
             person is the only one to possess it.

             “Joint possession” of a thing occurs if two or
             more people share possession of it.

             The   term   “possession”  includes   actual,
             constructive, sole, and joint possession.

(Cr. Doc. #188, p. 17.)         Petitioner’s listed address on his

driver’s license was the 1606 Hibiscus address where the items

were seized, and his motorcycle was parked near the front door of

the house.    (Cr. Doc. #307, p. 10.)    There were clearly sufficient

facts showing petitioner’s association with the premises and its

contents.     When reviewing for sufficiency of the evidence, an

appellate court views the evidence in the light most favorable to




                                - 36 -
the government, with all inferences and credibility choices made

in the government’s favor.   United States v. Gamory, 635 F.3d 480,

497 (11th Cir. 2011).   A conviction is affirmed if, based on this

evidence, a reasonable jury could have found the defendant guilty

beyond a reasonable doubt. Id.    The facts presented to the jury

in this case amply established at least constructive possession.

Appellate counsel is authorized to pick and choose among issues,

and committed no error in declining to raise this issue.       The

motion is denied on this issue.

       (3)   Ground Twelve: Insufficient Evidence of Conspiracy

     Petitioner argues that appellate counsel should have argued

against the finding of an overall conspiracy in Count One, but

instead counsel made an unsuccessful argument that was vague and

broad. Petitioner argues that what the government alleged and

proved were multiple conspiracies, and not a single conspiracy.

     The jury was provided the following instruction with regard

to finding a single overall conspiracy:

          Proof of several separate conspiracies is not
          proof of the single, overall conspiracy
          charged in the Superseding Indictment unless
          one of the several conspiracies proved is the
          single overall conspiracy.

          You must decide whether the single overall
          conspiracy charged existed between two or more
          conspirators. If not, then you find the
          Defendants not guilty of that charge.




                              - 37 -
           But if you decide that a single overall
           conspiracy did exist, then you must decide who
           the conspirators were. And if you decide that
           a particular Defendant was a member of some
           other conspiracy – not the one charged – then
           you must find that Defendant not guilty.

           So to find a Defendant guilty, you must all
           agree that the Defendant was a member of the
           conspiracy charged – not a member of some
           other separate conspiracy.

(Cr. Doc. #188, pp. 13-14.)    The Eleventh Circuit has addressed

the issue of a variance between an indictment and the proof at

trial:

           Because the jury determines the question of
           fact as to whether the evidence establishes a
           single conspiracy, the arguable existence of
           multiple conspiracies does not constitute a
           material variance from the indictment if,
           viewing the evidence in the light most
           favorable to the Government, a reasonable
           trier of fact could have found that a single
           conspiracy existed beyond a reasonable doubt.
           United States v. Adams, 1 F.3d 1566, 1584
           (11th Cir. 1993). Accordingly, we will not
           disturb the determination of the jury that a
           single conspiracy exists if supported by
           substantial   evidence.   United  States   v.
           Calderon, 127 F.3d 1314, 1327 (11th Cir.
           1997).

United States v. Moore, 525 F.3d 1033, 1042 (11th Cir. 2008).          As

long as there is a common goal, which is read broadly, separate

transactions are not necessarily separate conspiracies.           United

States v. Richardson, 532 F.3d 1279, 1284 (11th Cir. 2008).

     Clear and substantial evidence supports the finding of a

single   conspiracy.   With   the   help   of   Jason   Nixon,   who   was




                               - 38 -
purchasing drugs, the Fort Myers Police Department carried out an

investigation.    Nixon went to a house on Utana Avenue to buy drugs

from petitioner, and also went to 6226 Demery to make controlled

buys from co-defendant James Hood several times, and petitioner

was in the kitchen during a June 26, 2013 transaction.    On August

8, 2013, Nixon purchased cocaine directly from petitioner.    It was

a search at the Demery address that led officers to the house at

1606 Hibiscus Avenue.    (Cr. Doc. #307, pp. 3-6.)

       As officers maintained surveillance on the Demery address,

Nicholas Herman was observed making purchases and after he was

charged with possession of cocaine and heroin, Mr. Herman became

a confidential informant.      Herman made a series of controlled

purchases from petitioner’s brother and co-defendant James Hood,

and later identified co-defendant Morris for some of the purchases.

(Id., pp. 8-9.)   A second search warrant was executed for the 6226

Demery address, and when officers arrived no one was inside because

they were all next door at 6220 Demery.     The officers executed a

search warrant for this second Demery address where Terry Little,

an individual who lived at 6226 Demery testified that petitioner

lived next door at 6220 Demery.     Little testified that everyone

at 6226 Demery seemed to be working for petitioner.    (Id., pp. 9-

10.)




                               - 39 -
     The    jury’s   finding   of   a    single   conspiracy   was   clearly

supported by substantial evidence linking the controlled buys with

the properties and defendants.          Appellate counsel did not provide

deficient performance by failing to raise this issue on direct

appeal.    The motion denied on this ground.

          (4)   Ground Thirteen:    Rehearing and En Banc Petitions

     Petitioner argues that the officers who breached the 1606

Hibiscus address had no reason to believe additional individuals

were inside after suspects were arrested, and the firearm should

have been suppressed.      Petitioner argues that appellate counsel

had a duty to file a petition for rehearing and rehearing en banc

because the facts in his case were closer to United States v.

Chavas, 169 F.3d 687, 692 (11th Cir. 1999) than the case cited,

United States v Burgos, 720 F.2d 1520, 1525 (11th Cir. 1983).

     Appellate counsel did raise the legal argument on direct

appeal.    The Eleventh Circuit found no error and agreed with the

district court that the officers did not exceed their authority

during the protective sweep:

            Here, Hood contends that, when officers swept
            1606 Hibiscus after taking him into custody,
            they exceeded the scope of a permissible
            protective sweep. Hood asserts that the
            officers moved him outside the home, at which
            point the need to sweep for dangerous
            individuals was extinguished. In addition,
            Hood argues that the officers who conducted
            the sweep had no basis for believing that
            there was anyone else inside the home who




                                    - 40 -
            presented a danger. We find these arguments
            unpersuasive.

(Cr. Doc. #307, p. 36.)

     A petition for rehearing by the appellate panel “must state

with particularity each point of law or fact that the petitioner

believes the court has overlooked or misapprehended and must argue

in support of the petition.”          Fed. R. App. P. 40(a)(2).            A

petitioner for rehearing or an en banc hearing is the exception

rather than the rule.      “An en banc hearing or rehearing is not

favored and ordinarily will not be ordered unless: (1) en banc

consideration is necessary to secure or maintain uniformity of the

court's decisions; or (2) the proceeding involves a question of

exceptional importance.”        Fed. R. App. P. 35(a).        There was no

basis for appellate counsel to believe that rehearing or an en

banc hearing was appropriate, and no obligation to file such a

petition.

     Petitioner’s right to effective assistance of counsel does

not extend to motions for rehearing after denial of a direct

appeal.   See Wainwright v. Torna, 455 U.S. 586, 587–88, 102 S. Ct.

1300,   1301   (1982)   (“[A]   criminal   defendant   does   not   have   a

constitutional right to counsel to pursue discretionary . . .

applications for review in this Court [so] he could not be deprived

of the effective assistance of counsel.”)          “Any failure by his

counsel on appeal to pursue discretionary review in either the




                                  - 41 -
Court of Appeals or the Supreme Court . . . cannot give rise to an

ineffective assistance of counsel claim.”               Woods v. United States,

No. 1:08-CV-0098-MEF, 2010 WL 446998, at *7 (M.D. Ala. Feb. 4,

2010).     As the failure to pursue a rehearing is discretionary, and

there is no guarantee that the motion would be granted, there was

no ineffective assistance of counsel.                  The motion is denied on

this claim.

         (5)    Ground Fourteen:        Government Destruction of Evidence

     Petitioner argues that he is entitled to a new trial because

the government acted in bad faith when it destroyed evidence and

prevented      petitioner     from    challenging      the   FDLE’s    lab   report.

Petitioner argues there was no reason placed on the record for

destroying the evidence months before trial.

     The       evidence,      including     the     cocaine,     was     destroyed

approximately 6 months before the commencement of trial.                         (Cr.

Doc. #276, pp. 111, 112.)            The seized items found at 1606 Hibiscus

Avenue were taken into evidence and placed in storage, including

the cocaine.      (Id., p. 110.)        The cocaine was sent to the FDLE for

chemistry analysis, and then it was returned to the Lee County

Sheriff’s Office after that process was done for destruction.

(Id., pp. 110-111.)

     Unless      there   is   proof     that    “the   destroyed      evidence    was

exculpatory or that the evidence was destroyed in bad faith”,




                                       - 42 -
Rolande-Gabriel, 938 F.2d at 1238, there is no prejudice.       The

Eleventh Circuit has held “where the material has been destroyed

in spite of the government's good faith attempt to preserve it,

testimony as to the nature of the material need not be suppressed

absent some showing that the testing of the material by another

expert would have been reasonably likely to produce evidence

favorable to the defendant.”     United States v. Nabors, 707 F.2d

1294, 1297 (11th Cir. 1983).

     Evidence was presented at trial by way of pictures of what

was found, as well as through forensic experts as to the nature of

the substance, i.e., cocaine.    Mere speculation that it must be

bad faith is insufficient because petitioner has not shown that

evidence or his own expert would have found evidence that it was

not cocaine.   The motion is denied.

     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Petitioner’s Motion Under 28 U.S.C. Section 2255 to

Vacate, Set Aside or Correct Sentence by a Person in Federal

Custody (Cv. Doc. #1; Cr. Doc. #327) is DENIED.

     2.   The Clerk of the Court shall enter judgment accordingly

and close the civil file.    The Clerk is further directed to place

a copy of the civil Judgment in the criminal file.

     IT IS FURTHER ORDERED:




                               - 43 -
     A CERTIFICATE OF APPEALABILITY (COA) AND LEAVE TO APPEAL IN

FORMA PAUPERIS ARE DENIED.       A prisoner seeking a writ of habeas

corpus has no absolute entitlement to appeal a district court’s

denial of his petition.    28 U.S.C. § 2253(c)(1); Harbison v. Bell,

556 U.S. 180, 183 (2009).       “A [COA] may issue . . . only if the

applicant has made a substantial showing of the denial of a

constitutional right.”     28 U.S.C. § 2253(c)(2).       To make such a

showing,   Petitioner   “must   demonstrate   that   reasonable   jurists

would find the district court’s assessment of the constitutional

claims debatable or wrong,” Tennard v. Dretke, 542 U.S. 274, 282

(2004), or that “the issues presented were adequate to deserve

encouragement to proceed further,” Miller-El v. Cockrell, 537 U.S.

322, 336 (2003)(citations omitted).       Petitioner has not made the

requisite showing in these circumstances.

     Finally, because Petitioner is not entitled to a certificate

of appealability, he is not entitled to appeal in forma pauperis.

     DONE and ORDERED at Fort Myers, Florida, this           15th     day

of April, 2019.




Copies:
Petitioner
AUSA




                                 - 44 -
